Exhibit 99.1 Tucows Reports Continuing Strong Financial Results for the Third Quarter of 2015 – Quarter Highlighted by Record Revenue of $44.6 Million, Record Adjusted EBITDA of $7.0 Million and Net Earnings of $0.29 Per Share – TORONTO, November 5, 2015 – Tucows Inc. (NASDAQ:TCX, TSX:TC), a provider of network access, domain names and other Internet services, today reported its financial results for the third quarter ended September 30, 2015. All figures are in U.S. dollars. Summary Financial Results (In Thousands of US Dollars, Except Per Share Data) 3 Months Ended September 30, 2015 (unaudited) 3 Months Ended September 30, 2014 (unaudited) 9 Months Ended September 30, 2015 (unaudited) 9 Months Ended September 30, 2014 (unaudited) Net revenue Adjusted EBITDA1 Net income2 Net earnings per common share $ Net cash provided by operating activities 1. This Non-GAAP financial measure is described below and reconciled to GAAP net income in the accompanying table. 2. As the Company expects to exceed its adjusted EBITDA target set for Fiscal 2015 under its overachievement bonus program, net income for the three and nine months ended September 30, 2015 include a provision of $0.2 million and $1.1 million, respectively, to recognize this higher performance. Summary of Revenues and Cost of Revenues (In Thousands of US Dollars) Revenue Cost of Revenue 3 Months Ended September 30, 2015 (unaudited) 3 Months Ended September 30, 2014 (unaudited) 3 Months Ended September 30, 2015 (unaudited) 3 Months Ended September 30, 2014 (unaudited) Domain Services Wholesale OpenSRS Domain Service Value-Added Services Total Wholesale Retail Portfolio 3 Total Domain Services Network Access Services Network, other costs - - Network, depreciation and amortization costs - - Total revenue/cost of revenue 3. Portfolio revenue for Q3 2014 includes the net amounts received from the previously announced confidential arrangements related to the Company’s withdrawal of its application under the ICANN New gTLD Program for .group. “Continuing solid performance from our Domains business and increasing contribution from Ting Mobile resulted in a record quarter for both revenue and adjusted EBITDA
